Me. Justice Wole
delivered the opinion of the court.
A motion for the dismissal of an appeal recites that ap-pellee was notified by the secretary of this court of 'the filing of .the transcript; that appellee was not notified of the filing of said transcript by appellant nor furnished with a copy of said transcript as required by the law and the rules of this court; that as would appear from the transcript itself there was a trial in which evidence was introduced, yet no statement of the case or the like was prepared and hence the appeal was frivolous.
The complaint sets up the sale of an automobile, the signing by ancestor of defendants of an obligation for the purchase of an automobile amounting to $1,500 and interest, and other averments as to the delivery of the automobile and the like. The defendants answered with a general denial and setting up a lack of a cause of action. There was a trial and a judgment for the complainant. At the hearing of this case the appellants appeared but did not argue the case.
On the face of the proceedings the complaint appears to be sufficient. The alleged insufficiency of the said Complaint is the only matter that could now be raised. The appeal, therefore, seems to be frivolous and as appellants have *582presented nothing or urged nothing to the contrary, the motion to dismiss should prevail.

Appeal dismissed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.